FILED
                            NOT FOR PUBLICATION                            FEB 26 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30030

               Plaintiff - Appellee,             D.C. No. 9:13-cr-00019-DLC

  v.
                                                 MEMORANDUM*
STEPHEN SALVATORE INTRIERI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Stephen Salvatore Intrieri appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Intrieri contends that the district court erred by applying the sophisticated-

means enhancement under U.S.S.G. § 2B1.1(b)(10)(C). We review the district

court’s interpretation of the Guidelines de novo and its factual findings for clear

error. See United States v. Tanke, 743 F.3d 1296, 1306 (9th Cir. 2014). The

district court did not err by applying the enhancement because Intrieri used

multiple aliases and set up a fake business in another jurisdiction to deceive his

victims. See U.S.S.G. § 2B1.1 cmt. n.9(B); Tanke, 743 F.3d at 1307-08

(enhancement may be imposed even when concealment efforts are not highly

complex).

      AFFIRMED.




                                           2                                    14-30030